



COURT OF APPEAL FOR ONTARIO

CITATION: Jaeger (Re)
    2014 ONCA 861

DATE: 20141201

DOCKET: C58352

Doherty, Feldman and Epstein JJ.A.

IN THE MATTER OF:  Christopher Brett Jaeger

AN APPEAL UNDER PART XX.1 OF THE
CODE

Christopher Brett Jaeger, acting in person

Lucy Saunders, appearing as
amicus curiae

Amanda Rubaszek, for the Attorney General

Janice Blackburn, for Waypoint Centre for Mental Health
    Care

Melanie de Wit, for Ontario Shores Centre for Mental
    Health Sciences

Heard: November 28, 2014

On appeal against the disposition of the Ontario Review
    Board dated, January 7, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The appellant conceded that he represented a significant threat to the
    safety of the public and the need for a custodial order. The sole issue before
    the Board was whether the appellant should remain at Ontario Shores or be
    transferred to Waypoint.

[2]

The Board considered whether the appellant could continue to be managed
    and treated at Ontario Shores and implicitly, if not explicitly, concluded that
    he could not.

[3]

The Board went on to recognize that the appellants continued detention
    in Ontario Shores was more restrictive than would be a transfer to Waypoint.
    The Boards decision to have the appellant transferred to Waypoint was
    reasonable and was based on a correct application of the appropriate legal
    test. It is entitled to considerable deference. We see no basis to interfere.
    The appeal is dismissed.


